Title: From Thomas Jefferson to William Wood, 9 March 1805
From: Jefferson, Thomas
To: Wood, William


                  
                     Sir 
                     
                     Washington Mar. 9. 05.
                  
                  I have been so closely engaged through the day that it has been impossible till this moment to open your letter. the matter which is the subject of it belongs to the department of the treasury the Secretary of which alone can inform you of the terms & conditions on which the lands of the reserve can be disposed of. I must therefore refer you to him, and should any circumstance require it he will confer with me on the subject. Accept my respects & good wishes
                  
                     Th: Jefferson 
                     
                  
               